Mr. Justice Paxson
delivered the opinion of the court, May 3d 1880.
While this case differs somewhat in its facts from Ziegler v. The Bank, and Steckel v. The Bank, just decided, it is similar in principle, and comes within the rulings of those cases.
The third assignment covers all that it is necessary to discuss. The court rejected evidence offered to prove that the note in suit was procured from defendant below, by fraud on the part of the bank officers; that he -went to the bank to receive payment of a certificate of deposit for $500; that when the money was paid, he signed a paper represented by the bank officers to be a receipt for $500, but which afterwards turned out to be a note for $500, upon which this suit was brought.
It is true the plaintiff denies the facts upon which this offer was *400based. But this denial goes for nothing, as the jury were not allowed to pass upon them.
The evidence should have been admitted. Judgment reversed, and a venire facias de novo awarded.